       Case 0:19-cv-62518-RS Document 1-3 Entered on FLSD Docket 10/09/2019 Page 1 of 1
                                                      Exhibit A
                                               Statement of Claim
                                           Plaintiff Jean-Denis Defaite

Unpaid Overtime Wages
                                 Average                                                        Total
                                                  Average     Equivalent        Overtime                      Total
                                 Weekly                                                        Unpaid
      Period¹         Weeks¹                      Weekly      Hourly Rate        Hourly                    Liquidated
                                  Hours                                                       Overtime
                                                   Pay¹         Paid¹            Rate¹                     Damages¹
                                 Worked¹                                                      Wages¹
  7/1/19 - 9/1/19      9.00                   $      650.00   $     11.02   $       16.53   $     941.95   $    941.95
                                     59
 10/9/16 - 6/30/19    120.14                  $      750.00   $     12.71   $       19.07   $ 14,508.78    $ 14,508.78 ²
                                                                                            $ 15,450.73    $ 15,450.73

                                                                       Total Unpaid Overtime Wages¹ = $ 15,450.73
                                                                          Total Liquidated Damages¹ = $ 15,450.73
                                                                                              Total¹ = $ 30,901.45




¹ Numbers are averages, estimates, and/or approximates. Numbers may change as information is uncovered through the
discovery process.
² The number of weeks during this period reflects 22 weeks less than the actual number of weeks during this date range.
